Citation Nr: 1043719	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-17 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for traumatic 
arthritis of the left knee with a history of meniscal tears and 
strains, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1970 to February 
1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided.

The Veteran was afforded a VA examination to determine the 
current degree of severity of his left knee disability in 
February 2006.  The examiner reported the results of flexion 
studies in degrees and diagnosed residual traumatic arthritis, 
left knee.

However, the examiner did not address whether there was 
functional impairment due to weakness, fatigability, and 
incoordination.  In addition, the examiner noted pain with 
extension but did not adequately assess the degree of functional 
impairment due to pain.  Therefore, the examination report is 
inadequate for adjudication purposes.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development record pertaining to 
any outstanding records pertaining to 
treatment or evaluation of the Veteran's left 
knee during the period of this claim.

2.  Then, the Veteran should be afforded a VA 
examination in order to determine the nature 
and extent of all impairment due to his 
service-connected left knee disability.  The 
claims folder must be made available to and 
reviewed by the examiner.  All indicated 
studies, including range of motion studies in 
degrees, should be performed.

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of severity 
of any pain.

Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  If feasible, the 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.

The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during flare- 
ups.  If feasible, the examiner should assess 
the additional functional impairment on 
repeated use or during flare-ups in terms of 
the degree of additional range of motion 
loss.

The examiner should provide an opinion 
concerning the degree of severity (whether 
slight, moderate, or severe) of any lateral 
instability or subluxation of the left knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.

The examiner should also provide an opinion 
concerning the impact of the Veteran's knee 
disability on his ability to work, to include 
whether it renders him unemployable.

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

4.  Then, the RO or the AMC should adjudicate 
the issue on appeal in light of all pertinent 
evidence and legal authority.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished to 
the Veteran and his representative and they 
should be afforded the requisite opportunity 
to respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


